Citation Nr: 0639513	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of fusion, L5-S1, with degenerative joint disease 
of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1996 to February 1999 and from March 2001 to March 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A hearing transcript is 
in the record.

This case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 


REMAND 

On VA examination in December 2003, history included a 
diskectomy in July 2002 and lumbar fusion in January 2003.  
The pertinent finding was forward flexion to 90 degrees with 
pain from 80 to 90 degrees.  VA records show that in April 
2005, pain on forward flexion began at 45 degrees.  In 
addition there was evidence of lumbar radiculopathy. 

As the record suggests a material change in the disability, a 
reexamination is necessary to verify the current severity.  
Accordingly, the case is remanded for the following action. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination to determine the current 
level of orthopedic impairment and any 
neurological deficit. The claims file 
must be made available to the examiner.  
The examiner is asked to describe range 
of motion of the lumbar spine in degrees, 
including any functional loss due pain, 
and objective neurological abnormalities.  
The examiner is also asked to comment on 
the number of incapacitating episodes of 
back pain, that is, bed rest prescribed 
by a physician, the veteran has 
experienced in the one-year period 
preceding the examination.

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).






 Department of Veterans Affairs


